SUPPLEMENT TO THE CURRENTLY EFFECTIVE SUMMARY PROSPECTUS DWS Europe Equity Fund (Effective December 1, 2010: DWS World Dividend Fund) Effective on or about December 1, 2010, the following sections of the summary prospectus are modified as follows: The section of the fund’s summary prospectus under the heading “INVESTMENT OBJECTIVE” will be replaced in its entirety by the following: INVESTMENT OBJECTIVE The fund seeks total return, emphasizing both current income and capital appreciation. The sections of the fund’s summary prospectus under the heading “PRINCIPAL INVESTMENT STRATEGY” will be replaced in their entirety by the following: PRINCIPAL INVESTMENT STRATEGY Main Investments. Normally, the fund invests at least 80% of net assets, plus the amount of any borrowings for investment purposes, in dividend paying stocks. The fund will generally invest in at least three different countries and will normally invest at least 40% of net assets in securities issued by foreign based companies. The fund’s investments will include primarily common stocks issued by US and foreign based companies and may also include preferred stocks and other equity securities such as convertible securities and warrants. Management process. Although the fund may invest in companies of any size and from any country, it will invest mainly in common stocks of established companies in countries with developed economies. The fund will seek income by investing in dividend paying stocks. Portfolio management looks for companies it believes are fundamentally strong and that it expects to have high, sustainable dividend yields and stable cash flows. In choosing securities, portfolio management uses a combination of analytical disciplines: ■ Bottom–up research. Portfolio management looks for individual companies that it believes have a history of above–average growth, strong competitive positioning, attractive prices relative to potential growth, sound financial strength and effective management, among other factors. ■ Growth orientation. Portfolio management generally looks for companies that it believes have above–average potential for sustainable growth of revenue or earnings and whose market value appears reasonable in light of their business prospects. ■ Analysis of regional themes. Portfolio management looks for significant social, economic, industrial and demographic changes, seeking to identify stocks that it believes may benefit from them. Portfolio management may sell a stock when it believes its fundamentals have deteriorated, other investments offer better opportunities or in the course of adjusting the fund’s exposure to a given country. OTHER INVESTMENTS AND TECHNIQUES Derivatives. The fund may use various types of derivatives (contracts whose value is based on, for example, indices, currencies or securities) for hedging, risk management or non–hedging purposes to seek to enhance potential gains. The fund may use derivatives as a substitute for direct investment in a particular asset class or to keep cash on hand to meet shareholder redemptions or other needs. Securities Lending. The fund may lend securities (up to one–third of total assets) to approved institutions. There are several risk factors that could hurt the fund’s performance, cause you to lose money or cause the fund’s performance to trail that of other investments. September 23, 2010 DEEF-3602 The following supplements the disclosure under the heading “Past Performance” in the fund’s summary prospectus. Effective on or about December 1, 2010, the MSCI World High Dividend Yield Index will replace the Morgan Stanley Capital International (MSCI) Europe Index as the fund’s benchmark index because the Advisor believes that it better reflects the fund’s new investment strategy. The section of the fund’s summary prospectus under the heading “MANAGEMENT” will be replaced in its entirety by the following: MANAGEMENT Investment Advisor Deutsche Investment Management Americas Inc. Portfolio Manager(s) Thomas Schuessler, PhD., Managing Director. Portfolio Manager of the fund. Joined the fund in 2010. Oliver Pfeil, PhD., Vice President. Portfolio Manager of the fund. Joined the fund in 2010. Fabian Degen, Assistant Vice President. Portfolio Manager of the fund. Joined the fund in 2010. Peter Steffen, Assistant Vice President. Portfolio Manager of the fund. Joined the fund in 2010. The section of the fund’s Summary prospectus under the heading “TAX INFORMATION” will be replaced in its entirety by the following: The fund’s distributions (dividends are expected to be paid quarterly commencing approximately February 2011 and capital gains distributions are expected to be paid annually) are generally taxable to you as ordinary income or capital gains, except when your investment is in an IRA, 401(k), or other tax–deferred investment plan. Please Retain This Supplement for Future Reference September 23, 2010 DEEF-3602
